DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.


Response to Amendment
Amendment filed 5/20/2022 has been entered and fully considered. Claims 1-4 are pending. Claims 1 and 4 are amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited art does not teach or suggest “forming an inelastic body, such that the transfer head is configured to be pivotable without utilizing an elastic force”. Narita teaches that the tape head is able to rotate and tilt by means of an elastic force. Rolion also teaches an elastic function of the tape head. 
While the cited art does not necessarily teach the claimed inelastic features of the device, these features were not previously presented and will be addressed in this Official Correspondence. 




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARITA (US 2009/0185849) in view of ROLION et al. (US 2011/0000622) and TAMAI et al. (US 2003/0121613)
With respect to claim 1, NARITA discloses a coating film transfer tool (Abstract) comprising a housing, 20, (Paragraph [0025]) having disposed therein a supply reel, 30,  around which a transfer tape before coating film transfer is wound an a winding reel, 40, around which the tape after coating film transfer is wound (Paragraph [0025]; Figure 5); a transfer head, 1, pivotable with respect to the housing and a shaft having a longitudinal axis, oriented in the front-rear direction, about which the transfer head and shaft pivot (Abstract; Paragraphs [0011]-[0014], [0026] and [0028]-[0032]); Figures 3A-3D). The transfer head is provided with a main body portion held by the housing (Paragraphs [0028]-[0032]) and protruding from the housing (Figures 6a and 1) through the shaft and a pressing portion, 1a, (Paragraph [0028]) and a pair of tape guides, 1b, on each side thereof having lower side tape guides and upper side tape guides disposed on respective sides of the main body ((Paragraph [0028]; Figure 5). NARITA further discloses that the shaft length direction (axial direction) is orthogonal to the axial direction of the pressure roller, 1a (Paragraph [0029]; Figure 2b) and thus the tape guides are implicitly positioned orthogonal to the front-rear direction. 
NARITA does not explicitly disclose an interval between front ends of the pair of upper side tape guides is wider than a narrowest interval where the lower side tape guides correspond to a tape path. ROLION et al. discloses a device for applying correction material (Title; Abstract). The transfer head, 4, comprises a pair of upper tape guides, 42, and a pair of lower side tape guides, 36 (Figures 4 and 5). As seen in figure 8, the interval between front ends of the pair of upper side tape guides is wider than a narrowest interval where the lower side tape guides correspond to the tape path (Paragraphs [0041] and [0042]). 
[AltContent: textbox (Interval between lower guides)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Interval between front portion of upper guides)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    273
    410
    media_image1.png
    Greyscale


Such a tip allows for reduced production costs without negatively affecting functionality (Paragraph [0051]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the guides of ROLION et al. for those of NARITA so that the tip can be made with reduced costs but without negatively affecting functionality. 
NARITA discloses that the lean of the head (e.g., elastic force) experienced during use depends on the resilience of the shaft (Paragraph [0036] and [0034]). NARITA does not explicitly disclose that the body and pressing portion form an inelastic body such that the transfer head is capable of being pivotable without using elastic force. TAMAI et al. discloses that the transfer head can be flexibly deformed or not deformed during application of the transfer tape. The head that does not deform during transfer is desired for when only part of the transfer should be securely fixed tightly to the transfer area (Paragraph [0164]-[0165]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a rigid, non-flexible (e.g., inelastic body) transfer head for that of NARITA, as taught by TAMAI et al. so that when transferring the material, only part of the transfer is securely fixed tightly to the transfer area by applying a force which does not elastically deform the transfer head.  
With respect to claim 2, ROLION et al. discloses that the front end of the upper side tape guide is disposed closer to the pressing portion than a front end of the lower side tape guide (Figures 4 and 5). 
With respect to claim 3, NARITA discloses that the shaft portion is held by the housing at, 4, and the main body portion is provided at a front side in the longitudinal direction (Figures 1 and 2a). 











__________________________________________________________________________________
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NARITA (US 2009/0185849) in view of WU (US 2008/0173406) and TAMAI et al. (US 2003/0121613)
With respect to claim 4, With respect to claim 1, NARITA discloses a coating film transfer tool (Abstract) comprising a housing, 20, (Paragraph [0025]) having disposed therein a supply reel, 30,  around which a transfer tape before coating film transfer is wound an a winding reel, 40, around which the tape after coating film transfer is wound (Paragraph [0025]; Figure 5); a transfer head, 1, pivotable with respect to the housing and a shaft having a longitudinal axis about which the transfer head and shaft pivot (Abstract; Paragraphs [0011]-[0014], [0026] and [0028]-[0032]); Figures 3A-3D). The transfer head is provided with a main body portion held by the housing (Paragraphs [0028]-[0032]) and protruding from the housing (Figures 6a and 1) through the shaft and a pressing portion, 1a, (Paragraph [0028]) and a pair of tape guides, 1b, on each side thereof having lower side tape guides and upper side tape guides disposed on respective sides of the main body ((Paragraph [0028]; Figure 5). NARITA further discloses that the shaft length direction (axial direction) is orthogonal to the axial direction of the pressure roller, 1a (Paragraph [0029]). 
NARITA further discloses that the shaft length direction (axial direction) is orthogonal to the axial direction of the pressure roller, 1a (Paragraph [0029]; Figure 2b) and thus the tape guides are implicitly positioned orthogonal to the front-rear direction. 
WU discloses that the guides are disposed a distance back from the pressing portion, and the front end of the upper guide is disposed a greater distance from the pressing portion than the front end of the lower side tape guide (Figures 2 and 6, see figure 6 below) to stick a second a coating film of correction tape to a paper sheet (Paragraph [0027]). 
NARITA discloses that the lean of the head (e.g., elastic force) experienced during use depends on the resilience of the shaft (Paragraph [0036] and [0034]). NARITA does not explicitly disclose that the body and pressing portion form an inelastic body such that the transfer head is capable of being pivotable without using elastic force. TAMAI et al. discloses that the transfer head can be flexibly deformed or not deformed during application of the transfer tape. The head that does not deform during transfer is desired for when only part of the transfer should be securely fixed tightly to the transfer area (Paragraph [0164]-[0165]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a rigid, non-flexible (e.g., inelastic body) transfer head for that of NARITA, as taught by TAMAI et al. so that when transferring the material, only part of the transfer is securely fixed tightly to the transfer area by applying a force which does not elastically deform the transfer head.  




[AltContent: textbox (Front end of upper side tape guide)][AltContent: arrow][AltContent: textbox (Front end of lower side tape guide)][AltContent: arrow][AltContent: textbox (Pressing portion)][AltContent: arrow]
    PNG
    media_image2.png
    614
    279
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the front ends of the upper and lower guides set back from the pressing portion of NARITA and to place the front end of the upper guides further back from the pressing portion than the lower guides, as taught by WU so that the pressing portion can press against a piece of paper and apply correction material thereto. 


Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745